DETAILED ACTION
Prosecution History
	Claims 1-10 were originally filed.
	Claims 11-18 have since been newly added.
	Claims 10-12, 14, and 18 have since been cancelled.
	Claims 1-9 and 13 have since been amended.
	Claims 1-9, 13, and 15-17 are pending and allowed.

Allowable Subject Matter
Claims 1-9, 13, and 15-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Miyazaki et al. US 2012/0136547.
Miyazaki discloses a system and method for brake control. The system of Miyazaki has a friction brake unit and a regenerative brake unit along with a control unit to control both the friction brake and regenerative brake based on a target deceleration. Miyazaki utilized multiple control modes regarding regeneration prohibition and permission modes that allow regenerative braking to be performed during braking of the vehicle. 
As to independent claims 1 and 13, however, the prior art of record fails to teach or suggest the following claimed subject matter:
“wherein, during the first control mode, the controller: 
calculates a first allowable deceleration rate, as the allowable deceleration rate being an upper limit of a deceleration rate, based on the amount of the brake operation performed by the occupant; and 
calculates a limit value based on the first allowable deceleration rate such that the regenerative torque of the electric power generator is restricted based on the limit value, and 
wherein, during the second control mode, the controller: 
calculates a second allowable deceleration rate, as the allowable deceleration rate being the upper limit of the deceleration rate, based on the second allowable deceleration rate; and 
calculates the limit value based on the second allowable deceleration rate such that the regenerative torque of the electric power generator is restricted based on the limit value.”
Claims 2-9, 13, and 15-17 depend on allowable claim 1 and are, therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668